DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2/6-7/9-10/12-14/16 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura US 2010/0039195 A1 [US195], and further in view of Gruner US 6,320,485 B1 [Gruner].
Regarding claims 1/6-7, US195 teaches an electromagnetic relay [fig. 1] comprising: a fixed contact [see fixed contacts 73a, 73b]; a movable contact [see movable contacts 69a, 69b] movable between a first position at which the movable contact contacts the fixed contact to form a closed state [abstract], and a second position at which the movable contact does not contact the fixed contact to form a opened state [abstract]; an electromagnet [30] that includes a coil [see element 31], a magnetic core [40], and a yoke [50] coupled to the magnetic core [40, fig. 1], and generates magnetic field [paragraph 43]; and an actuator [80] that includes a first armature [92], a second armature [91], and a permanent magnet [95] sandwiched by the first armature and the second armature [see how 95 is sandwiched by the first armature 92 and the second armature 91, fig. 1], and moves the movable contact by the magnetic field generated by the electromagnet [paragraph 61], wherein the movable contact does contact the fixed contact to form the opened one of the first armature and the second armature contacts the magnetic core, and the other of the first armature and the second armature contacts the yoke - [fig. 7A; paragraph 68], wherein the movable contact does not contact the fixed contact to form the closed state [fig. 7B; paragraph 68], while the second armature contacts the core but the first armature does not contact the magnetic core [fig. 7B; paragraph 68] , and while one of the armatures [91] contacts either one of the yoke or the magnetic core [40, fig. 7B] but the other of the armatures [92] does not contact neither of the yoke or the magnetic core [fig. 7B].
US195 discloses the claimed invention and teaches the same structure as claimed, and teaches a magnetic circuit is formed by the magnetic core, the yoke, the first armature, and the second armature … but teaches an opposite function to what is claimed … specifically … wherein the movable contact does not contact the fixed contact to form the opened state, while the first armature contacts the yoke and the second armature contacts the magnetic core, wherein the movable contact contacts the fixed contact to form the closed state, while the second armature contacts the yoke but the first armature does not contact the magnetic core, and wherein the electromagnet is configured to generate a first magnetomotive force in a first direction that drives the actuator to move the movable contact toward the fixed contact, and a second magnetomotive force in a second direction that moves the movable contact away from the fixed contact … and the specifics of a magnetic circuit is formed by the magnetic core, the yoke, the first armature, and the second armature, wherein when the movable contact does not contact the fixed contact to form the opened state, the first armature contacts the yoke and the second armature contacts the magnetic core such that the magnetic circuit is closed, wherein when the opened, and wherein when the movable contact does not contact the fixed contact to form the opened state, a magnetic flux of the permanent magnet functions to maintain the magnetic circuit being closed.
However, Gruner teaches at [fig. 2] that the linear movement of the pole pieces 59, 60 drive the movement of the motor actuator 51. The two directional movement of the actuator motor 51 is then translated by the L-shaped lever 96 onto the side actuator 94 in only one direction. Consequently, the movement of the actuator assembly 51 will either cause the L-shaped lever 96 either to apply a force on the spring 94 or else the movement of the actuator motor 51 will cause the L-shaped lever 96 to apply no force to the side actuator 94. When the L-shaped lever 96 applies a force onto the side actuator 94, the side actuator 94 is pulled from its previous position causing the contact bridge 70 to break contact with the contact points 71 positioned opposite to it and compressing the pressure springs 72. When there is no force applied to the spring, the pressure springs 72 are allowed to decompress, driving the contact bridge into the contact points 71 positioned opposite to it. In other words when the magnetic circuit is closed … the contacts can be opened on one side and closed on the other side, which meets the claimed relationship between the magnetic circuit and the contacts … see also [figs. 5-8] … FIGS. 5 and 6 show the two positions, with respect to the ferromagnetic frame 52, in which the first 59 and second pole pieces 60 of the preferred embodiment linearly reciprocate between. FIGS. 7 and 8 show the two positions, with respect to the ferromagnetic frame 52, in which the first 59 and second 60 pole pieces of the second embodiment of this invention reciprocate between. In the second embodiment of the relay motor, the relay motor is capable of latching with the actuator 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of the magnetic circuit-contacts of US195 as Gruner for providing magnetic field configurations that can improve and extend the operation of the existing magnetic field device.
Regarding claim 2, US195 teaches the electromagnet is configured to generate the first magnetomotive force by flowing first current in the coil in a first current direction [paragraph 61], and the second magnetomotive force by flowing second current in the coil in a second current direction, that is different from the first current direction, and wherein the electromagnet is configured such that the second current flows in the coil while the first current is flowing through the coil, and thereafter, the first current is terminated [paragraphs 61 and 62 which teaches in part the armature 90 is held at the position shown in FIG. 7A even when the energization of the coil 31 is terminated which means the electromagnet is configured such that the second current flows in the coil while the first current is flowing through the coil, and thereafter, the first current is terminated. The language of claim 2 has no time frame for when the first and second currents start or end ... which makes the claim language a mere statement of an operation that is inherent to the US195 coil]. 
Regarding claims 9/13, US195 teaches the electromagnetic relay according to claim 1, wherein Page 4 of 10Docket No.: 18FC-001 App. No.: 15/939,805the first armature and the second armature are movable in a direction as same as a direction the movable contact moves between the first position and the second position upon movement of the actuator [it is noted that fig. 1 of the reference US195 is semi identical to fig. 2 of the instant application, which means the first armature 92 and the second armature 91 are movable in a direction as same as a direction the movable contact 69a, 69b  moves between the first position and the second position upon movement of the actuator 80, fig. 1].  
Regarding claims 10/14, US195 teaches the electromagnetic relay according to claim 1, wherein the electromagnetic relay further includes a base [10], and wherein the actuator includes 
Regarding claims 12/16, US195 teaches the electromagnetic relay according to claim 1, wherein the movable contact is biased away from the fixed contact by a movable spring, but is not biased in a direction toward the fixed contact [abstract teaches an armature driven by the electromagnet, a movable spring member carrying a movable contact, a fixed member carrying a fixed contact, an actuator arranged between the armature and the movable spring member. The actuator pivots about a pivot axis by an operation of the electromagnet to make the movable contact brought into contact with or separated from the fixed contact … in other words the movable spring member will necessarily biased away from the fixed contact opposite to the operation direction of the electromagnet, in a direction opposite the fixed contact].  

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive and they are addressed in the rejection above.
Allowable Subject Matter
Claims 3-4, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837